Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Restriction Requirement and Amendment, filed 06/17/2022, which cancelled claims 9, 17 and 23-78.
	Claims 1-8, 10-16, and 18-22 are pending.
Priority
	The instant application is a 371 of PCT/US2019/047298, filed 08/20/2019, which claims priority to provisional application 62/721,389, filed 08/22/2018.  
Information Disclosure Statement
The information disclosure statements (IDS) dated 09/09/2021, 09/28/2021, 12/21/2021 and 06/17/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because it recites “The present disclosure provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  
Correction is required.  See MPEP § 608.01(b).

	
Election/Restrictions
Applicant’s election without traverse of Group I and XCT-790, in claim 7, as the species, in the reply filed on 06/17/2022, is acknowledged.
Claims 3, 10-16, 18-22 are withdrawn from consideration as being directed toward non-elected inventions and subject matter.
Claims 1-2 and 4-8 are examined on the merits herein.
Claim Objections
	Claims 1 and 7 are objected to because of the following informalities:
	-The compound of formula (I) in claim 1 has R1 and R5 in such close proximity that it appears that R1 and R5 form a ring structure, to create a bicyclic ring, when they do not.  
	-The first two lines of claim 1 are a run-on sentence, making it challenging to clearly understand these lines without commas to break up the phrases.
	-Parenthesis are missing around the “I” in the phrase “Formula I,” in claim 1, line 2.
	-The phrase “XCT-790” in claim 7 is not followed by a comma and gives the appearance that it may be part of the chemical compound’s IUPAC name.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “-S(O)t-R7” and “wherein t is 0, 1, 2 or 3” in claim 1, lines 14 and 15, are confusing because it is not understood how “t” can be 3 when sulfur is double bonded to oxygen since sulfur only has six valence electrons..  
For the purposes of examination the “t” in “-S(O)t-R7,” is interpreted as 0, 1 or 2.
Claims 2 and 4-8 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1-2 and 4-8 are interpreted as discussed in the above 35 USC 112 rejection.  

	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/072731 to Busch (published 2005, PTO-892) in view of Agmon (J Am Coll Card, 2001, PTO-892) and O’Brien (Ather, Throm, Vas Bio, 2006, PTO-892).
	Busch ‘731 teaches 
    PNG
    media_image1.png
    238
    249
    media_image1.png
    Greyscale
as compounds capable of modulating ERRα activity and for use in treating ERRα-related diseases, disorders or conditions (abstract, pg. 181, claim 54).  Atherosclerosis is taught as an ERRα-related disease (abstract, pg. 39, pg. 187, claims 57, 61).  
	Administering a therapeutically effective amount of the compound is taught (pg. 187, claim 62).  
	Specifically exemplified as a compound is 
    PNG
    media_image2.png
    119
    301
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    34
    329
    media_image3.png
    Greyscale
 ,(pgs. 69-70, 114, lines 15-20).  
	While Busch ‘731 teaches compounds of formula I for treating ERRα related diseases, disorders or conditions, it differs from that of the instantly claimed invention in that it does not specifically teach cardiac valve disease.  
	Agmon teaches a) that aortic valve sclerosis is a manifestation of the atherosclerotic process, b) that anatomically defined atherosclerosis is independently associated with aortic valve sclerosis, and c) that calcific aortic valve sclerosis is an atherosclerosis-like process involving the aortic valve (abstract, pgs. 827, 831, 833).
	O’Brien teaches calcific aortic valve disease as including aortic sclerosis and aortic stenosis (abstract).  Calcific aortic valve disease is divided, on a functional basis, into aortic sclerosis and aortic stenosis (pg. 1721).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the methods of Busch ‘731 for the treatment of calcific aortic valve disease as taught by Agmon and O’Brien, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the methods of Busch ‘731 for the treatment of calcific aortic valve disease, with a reasonable expectation of success, because a) Busch ‘731 teaches methods of treating atherosclerosis, b) Agmon teaches that aortic valve sclerosis is a manifestation of the atherosclerotic process, that anatomically defined atherosclerosis is independently associated with aortic valve sclerosis, and that aortic valve sclerosis is an atherosclerosis-like process involving the aortic valve, and c) O’Brien teaches that calcific aortic valve disease is divided, on a functional basis, into aortic sclerosis and aortic stenosis.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622 

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622